United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2173
                                   ___________

Charlie Groves,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Metropolitan Life Insurance Company, *
                                     *
             Appellee.               *
                                ___________

                             Submitted: December 12, 2005
                                Filed: February 22, 2006
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and RILEY, Circuit Judges.
                             ___________

RILEY, Circuit Judge.

      Metropolitan Life Insurance Company (MetLife) terminated the payment of
long-term disability benefits to Charlie Groves (Groves) after determining Groves was
no longer disabled. Groves sought judicial review of MetLife’s decision by filing a
claim under the Employee Retirement Income Security Act (ERISA), 29 U.S.C.
§§ 1001-1461. Groves appeals the district court’s1 grant of summary judgment in
favor of MetLife. We affirm.


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
I.     BACKGROUND
       Groves worked for Great Lakes Chemical Corporation (Great Lakes) as a truck
driver and was eligible for benefits under a long-term disability plan (Plan) provided
by Great Lakes’s insurer, MetLife. Groves ceased working for Great Lakes on
December 17, 2000, after a tree fell on Groves while he was removing fallen branches
from his driveway. On March 1, 2001, Groves filed a claim with MetLife for long-
term disability benefits. On May 2, 2001, MetLife approved the payment of long-term
disability benefits.

      Approximately two years later, on June 23, 2003, MetLife terminated Groves’s
long-term disability benefits. MetLife determined Groves was no longer disabled and
could return to a “sedentary to light work level position.”

       After exhausting his administrative remedies, Groves filed a claim under
ERISA, seeking judicial review of MetLife’s decision to terminate payment of long-
term disability benefits. Both parties moved for summary judgment. The district
court granted summary judgment in favor of MetLife, concluding MetLife did not
abuse its discretion, as substantial evidence supported MetLife’s decision to terminate
benefits. Groves appeals, arguing (1) the district court erred in applying the abuse of
discretion standard, and (2) MetLife abused its discretion in terminating the payment
of long-term disability benefits to Groves.

II.    DISCUSSION
       A.     Standard of Review for Plan Administrator’s Decision
       We review de novo a challenge to the denial of ERISA benefits, “unless the
benefit plan grants the plan administrator discretionary authority to determine
eligibility for benefits or to construe the terms of the plan.” Ortlieb v. United
HealthCare Choice Plans, 387 F.3d 778, 781 (8th Cir. 2004) (citing Firestone Tire &
Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). If the benefit plan gives discretion
to the plan administrator, then we review the plan administrator’s decision for an

                                         -2-
abuse of discretion. Id. We reverse the plan administrator’s decision “only if it is
arbitrary and capricious.” Hebert v. SBC Pension Benefit Plan, 354 F.3d 796, 799
(8th Cir. 2004). We review de novo the district court’s determination of the
appropriate standard of review of a benefit plan decision under ERISA. Ortlieb, 387
F.3d at 781.

      Groves contends the district court erred in failing to apply a de novo standard
of review because the Plan did not properly delegate discretionary authority to
MetLife. We disagree.

      The Plan booklet2 distributed to Great Lakes employees, which summarized the
Plan for employees, states:

      In the event that you properly submit a claim to be paid by the Plan and
      the Plan denies the claim, you can appeal the denial through the appeal
      process outlined above. However, if the appeal is made through the
      internal appeals process, or to a court of law, you, by virtue of your
      participation in the Plan, agree that the standard for review of the denial
      of the claim will be whether the denial was made in an arbitrary and
      capricious manner. Furthermore, the Plan Sponsor has discretionary
      authority to determine eligibility for benefits and interpret uncertain
      terms, unaddressed items, and other Plan [provisions].




      2
       Groves objects to any reference to the Plan booklet because MetLife failed to
place the actual Plan document or the controlling insurance policy in the record.
Groves does not challenge the Plan booklet as an inaccurate statement of the Plan
terms. Plan documents explaining an ERISA plan for employees are generally
acceptable evidence of the plan terms. See, e.g., Jensen v. SIPCO, Inc., 38 F.3d 945,
949 (8th Cir. 1994) (“[Summary Plan Descriptions] are considered part of the ERISA
plan documents.”). The district court did not abuse its discretion in using the Plan
booklet to evaluate the Plan terms.

                                         -3-
The Plan booklet also states Great Lakes appointed an administrator “to process and
pay claims for these benefits in accordance with the terms of the Plan.”

       We conclude the Plan provides discretionary authority to MetLife as plan
administrator. According to the Plan booklet, the “Plan Sponsor,” Great Lakes, had
discretionary authority to determine benefits eligibility, and Great Lakes granted its
discretionary authority to the plan administrator, MetLife, to act as its delegate.
Accordingly, the district court properly applied an abuse of discretion standard of
review in analyzing MetLife’s decision to terminate Groves’s long-term disability
benefits.

       B.    MetLife’s Decision to Terminate Benefits
       Having determined the district court applied the correct standard of review, we
next address whether MetLife abused its discretion in terminating Groves’s long-term
disability benefits. We review de novo the district court’s grant of summary
judgment, using the same standards as the district court. Ortlieb, 387 F.3d at 781.

      In applying an abuse of discretion standard, “we must affirm if a reasonable
person could have reached a similar decision, given the evidence before him, not that
a reasonable person would have reached that decision.” Ferrari v. Teachers Ins. &
Annuity Ass’n, 278 F.3d 801, 807 (8th Cir. 2002) (quotation omitted). A reasonable
decision is fact based and supported by substantial evidence. Norris v. Citibank, N.A.
Disability Plan (501), 308 F.3d 880, 883-84 (8th Cir. 2002). We may consider both
the quantity and quality of evidence before a plan administrator. Id. at 884. And we
should be hesitant to interfere with the administration of an ERISA plan. Id. at 883.

       Under the deferential standard of review applicable in this case, we conclude
substantial evidence supported MetLife’s decision to terminate Groves’s long-term
disability benefits. MetLife reviewed Groves’s extensive medical records and then
sent them to Dr. Kevin Smith (Dr. Smith), an independent physician consultant.

                                         -4-
Dr. Smith reported Groves’s conditions prevented him from working as a truck driver,
but Groves retained “functional abilities within a sedentary to light work capacity
level.” MetLife then asked Dr. Larry D. Ezell (Dr. Ezell), Groves’s treating physician,
to comment on Dr. Smith’s report. Dr. Ezell opined:

       [Groves] may be able to perform at the sedentary level. He might be
       able to function as a motor vehicle dispatcher, freight-rate clerk, or train
       dispatcher. . . . I do not think this patient is employable. I would not
       hire this patient personally as an employer for even sedentary positions.
       It remains my opinion that he should be considered permanently disabled
       and incapable of even the most sedentary occupation.

       MetLife was entitled to rely on the reviewing physician’s contrary opinion. See
Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003) (holding that the
“treating physician rule” does not apply to disability determinations under employee
benefit plans covered by ERISA). It was not unreasonable for MetLife to reject Dr.
Ezell’s opinion in favor of Dr. Smith’s opinion in deciding to terminate Groves’s
long-term disability benefits. Dr. Ezell’s opinion was internally inconsistent, and it
provided no reliable objective evidence, such as testing, or other convincing medical
proof to support a finding of a long-term disability. “‘[I]t is not unreasonable for a
plan administrator to deny benefits based upon a lack of objective evidence.’”
Pralutsky v. Metro. Life Ins. Co., Nos. 04-2409/3239, 2006 WL 130935, at *5 (8th
Cir. Jan. 19, 2006) (quoting McGee v. Reliance Standard Ins. Co., 360 F.3d 921, 924-
25 (8th Cir. 2004)).

III. CONCLUSION
     For the foregoing reasons, we affirm the district court’s entry of summary
judgment in favor of MetLife.
                      _____________________________




                                           -5-